NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0391n.06

                                           No. 21-4192
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                         Sep 30, 2022
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk
                                                    )
 KIM LAURIE, et al.,
                                                    )
        Plaintiffs-Appellants,                      )        ON APPEAL FROM THE UNITED
                                                    )        STATES DISTRICT COURT FOR
 v.                                                 )        THE NORTHERN DISTRICT OF
                                                    )        OHIO
 CHARLES WALDER,                                    )
        Defendant-Appellee.                         )                                   OPINION
                                                    )


Before: BATCHELDER, GRIFFIN, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. In June 2019, Geauga County Auditor Charles Walder

accused Geauga County court employees Kim Laurie and Seth Miller of removing documents

from his office without permission. A special prosecutor eventually investigated the allegation

and charged Laurie and Miller with criminal mischief. Laurie and Miller (“plaintiffs”) later

brought this suit, claiming on various grounds that Walder fomented the prosecution. The district

court granted Walder’s motion for judgment on the pleadings. We affirm.

       Apparently this lawsuit arose from a year-long feud between Walder and the plaintiffs.

Laurie and Miller first sued Walder in October 2019, bringing retaliation and defamation claims.

In May 2020, the special prosecutor charged Laurie and Miller with one count of criminal mischief.

The pair then voluntarily dismissed that suit and filed this one, adding a retaliatory-prosecution

claim and malicious-prosecution claim, among others.

       In this appeal, plaintiffs challenge only the district court’s dismissal of one those claims,

namely their retaliatory-prosecution claim. We review that dismissal de novo. Albrecht v. Treon,
No. 21-4192, Laurie, et al. v. Walder


617 F.3d 890, 893 (6th Cir. 2010). We can affirm on any basis supported by the record. See Boler

v. Earley, 865 F.3d 391, 414 (6th Cir. 2017).

        Plaintiffs principally argue that the district court failed to address their retaliatory-

prosecution claim in its order granting Walder’s motion. Suffice it to say that we disagree. See

Order at 5, 9. And on the merits we think that the plaintiffs did not plausibly plead that Walder

orchestrated their prosecution in retaliation for the filing of their first lawsuit. See generally Gillis

v. Miller, 845 F.3d 677, 683 (6th Cir. 2017). Their allegations, rather, boil down to little more

than chronology: that the prosecution came after the suit. That is not enough to state this kind of

claim. See Montell v. Diversified Clinical Services, Inc., 757 F.3d 497, 507 (6th Cir. 2014). The

record therefore supports the district court’s dismissal of the plaintiffs’ complaint.

        The district court’s judgment is affirmed.




                                                   2